Citation Nr: 1511890	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-39 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for bilateral pes planus with hallux valgus and plantar fasciitis, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from March 1981 to February 1982 and from January 1985 to August 2003, including service in the Southwest Asia theater of operations from October 1990 to June 1991 and service in Somalia. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran's VA Form 9, dated August 2010, requested a videoconference hearing before a Veterans Law Judge (VLJ).  In November 2014, the Veteran requested a Travel Board hearing.  To date, the Veteran has not been afforded such a hearing.  As such, this case must be remanded to afford the Veteran a Travel Board hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing following the usual procedures under 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.707 (2014).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




